NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


KEVON M. WILLIAMS, DOC #R78867,           )
                                          )
              Appellant,                  )
                                          )
v.                                        )
                                          )      Case No. 2D18-2154
STATE OF FLORIDA,                         )
                                          )
              Appellee.                   )
                                          )

Opinion filed April 5, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County, Chris Helinger, Judge.

Kevon M. Williams, pro se.



PER CURIAM.


              Affirmed.



SLEET, LUCAS, and ATKINSON, JJ., Concur.